DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 10 and 24-37) and the species defined by inflammatory bowel disease in the reply filed on 02/17/2021 is acknowledged.
Claims 18 and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2017.
Claims 10, 18, and 24-41 are currently pending.  Claims 18 and 38-41 are withdrawn.  Claims 10 and 24-37 have been treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10, 24-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and claims dependent thereon, claim 10 recites the limitation “ A group of no more than 9 bacterial isolates suitable for bacteriotherapy obtainable or identifiable by a method for the identification of bacterial species suitable for use in bacteriotherapy, the method comprising…”, it is unclear what applicant is claiming by the term “group of no more than 9 bacterial isolates”, it is unclear if this means to refer to a composition comprising up to 9 bacterial isolates, or if applicant is claiming the idea of a group or grouping.  The uncertainty is further highlighted by the lack of a transitional phrase indicating what the group comprises, but having a transitional phrase used refers to a method.  It is further unclear what a group of isolates is and how the group is distinguished from what is not in a group, e.g. if the isolated bacteria together in a composition or present at a location, and if no other bacteria are present or if isolates which are not in the group may also be separately present.  It is unclear if applicant is claiming the idea of a group, a product by process, a product capable of being obtained by a process, or alternatively the abstract result of a process. 
	The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   

Regarding claim 10 and claims dependent thereon, claim 10 recites the limitation “able to alter host biology such as to resolve a pathology in vivo by altering resident intestinal microbiota composition”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if resolving a pathology by altering resident intestinal microbiota composition, is required in the assessment of being able to alter host biology.
	The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   

Regarding claim 25 and the limitation “are delivered by means of a gastro-resistant capsule”, it is unclear what applicant is claiming as applicant appears to be claiming a method step for a group.  It is unclear if this is an intended use.  It would provide clarity is applicant were to claim a composition is formulated in a gastro resistant capsule or the like.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 
Claim 10, 24-37 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) bacterial isolates, these include within their scope natural bacterial that are unaltered. This judicial exception is not integrated into a practical application because it recites only the bacterial isolates. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims 26-37 recite additional method steps through which an isolate may be obtained, or claims 24-25 refer to a state or arrangement that is routine in the art that does not produce something that is significantly more that the claimed isolates. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10, 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 10, 24-37, Claim 10 is drawn to a group of no more than 9 bacterial isolates that are obtainable or identifiable by the method listed.   Dependents claims 24 and 25 add limitations to the physical state of the group.  Claims 26-37 provide further method steps by which the isolates may be obtained.  Claims 32 and 37 further require the bacteria be spore forming.

Applicant has provided an example of isolating bacteria from healthy feces and then subsequently assessing the isolated bacteria and combinations of the isolated bacteria from that example.  Applicant has not provided deposit of any isolated strains. 
The prior art of probiotics is extensive and contains numerous examples of probiotics which have been shown to increase diversity of the intestinal microbiome and/or useful in altering host biology such as by resolving or ameliorating pathologies including intestinal dysbiosis such as inflammatory bowel diseases such as Crohn’s and Ulcerative Colitis, a sample of these references are represented by Venturi (“Impact  on the composition of the faecal flora by a new probiotic preparation:preliminary data on maintenance treatment of patients with ulcerative colitis” Alimentary Pharmacology & Theraputics, 1999, 13, 1103-1108),  Hart (“Use of 
While the specification provides written support for a set of isolates isolated from mouse feces, and a pleothora of probiotics are known in the prior art as highlighted above, the claim of applicant’s include within its scope a practically limitless number of groups of isolates 
The claims cover a vast subject area as it includes all previously known probiotics, all subsequently known probiotics, and all yet to be discovered in the future for all organisms.  The level of unpredictability in the art is also high as it includes limitless bacteria for use with any organism having bowels. 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant has not provided adequate written description to show possession of groups of isolates as claimed in general, nor has applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10, 24-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farmer (USP 6461607) as evidenced by  and Hart (“Use of Probiotics in the Treatment of Inflammatory Bowel Disease” Journal of Clinical Gastroenterology, 2003 36(2) 111-119), Minamida (“Effects of dietary fiber with Bacillus coagulans lilac-01 on bowel movement and fecal properties of healthy volunteers with a tendency for constipation” Bioscience, Biotechnology and Biochemistry, Vol 79, 2015, Issue 2, 300-306), Cao (“Probiotic characteristic of Bacillus coagulans and associated implications for human health and diseases”, Journal of Functional Foods, 64, 2020,  1-11), Shi (“Probiotic Lactobacillus rhamnosus GG Promotes Mouse Gut Microbiota Diversity and T Cell Differenentiation”, Fronteins in Microbiology, 2020, Volume 11, 1-16),  
Regarding claim 10 and the limitation “A group of no more than 9 bacterial isolates suitable for bacteriotherapy obtainable or identifiable by a method for the identification of bacterial species suitable for use in bacteriotherapy,” Farmer teaches therapeutic compositions 
	Regarding the method claimed for identifying the isolates of the group, Applicant claims a product, a group of bacterial isolates, isolated by a process, i.e. the method steps listed in the product.  However, A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)“.  The structure implied by the process are the ability to increase species diversity or to alter host biology.  The step of culturing implies the structure of being cultivable; however, any probiotic which has been isolated is necessarily capable of being and has been cultured.  Further the process of identifying does not alter the structure of the isolated bacteria.  
As evidenced by Hart, probiotics are capable of altering host biology As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 100 years ago, it 
The groups of bacteria taught by Farmer, and specifically the group of B. coagulans and Lactobacillus GG, as well as two B. coagulans strains, thus are capable of altering host biology, increase species diversity and resolve pathology.  Said bacteria are necessarily cultivatable and since they are administered to effect the intestines they can be isolated from samples such as feces or biopsy following administration.  
Regarding claims 24 and 25 and the limitations “wherein the group of no more than 9 bacterial isolates are lyophilized.” and “wherein the group of no more than 9 bacterial isolates are delivered by means of a gastro-resistant capsule.”, Farmer teaches the bacteria may by 
Regarding claims 26-29, the bacteria are capable of being cultured as they have be isolated.  Further as Lactobacillus GG has been previously isolated as evidenced by Shi, it is thus necessarily capable of being cultured either aerobically or anaerobically.  Farmer further teaches specific aerobic conditions of culturing B. coagulans (Col 15 Ln 35-Col 16 Ln 55).  Further as the probiotics and be administered to the intestinal track they can thus be obtained from a sample subsequent administration such as fecal matter or a suspension derived thereform.  In addition as noted by Shi Lactobacillus GG has been isolated from a sample from the intestines of a health human. 
Regarding claim 30, as the probiotics are administered to the intestines, they may be isolated from samples or fecal matter subsequent administration.  
Regarding claim 31, the number of passages does not alter the structure of the probiotic, the above bacteria are capable of being cultured as they have been isolated, and are thus capable of being passaged multiple times.
Regarding claim 32 and 37, Farmer teaches the B. coagulans are preferably in spore form, and are thus are a spore forming bacteria and are capable of being activated. 
Regarding claim 33, As evidenced by Hart, probiotics are capable of altering host biology As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 100 years ago, it has been recognized that certain organisms appear to have therapeutic value. These so-called probiotics are defined as "live non-pathogenic organisms that confer health benefits by improving the microbial balance."3 They may either be bacteria-most commonly 

Regarding claim 34-36, sequencing of the isolates does not alter the structure of the probiotic, the above bacteria are capable of being sequenced via specific genes, 16S RNA and whole genome sequencing.  
The above reference anticipates the claim subject matter. 
	
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657